Title: To Benjamin Franklin from James Lovell, 3 October 1781
From: Lovell, James
To: Franklin, Benjamin


Honorable Sir
Philada. Octr. 3d. 1781.
The Bearer Mr. Gibbs full of Respect for your Character has not only the very natural Ambition of being introduced to your venerable Person but cherishes the Hope of obtaining your sage Counsel and your Patronage upon his Arrival in France with an Intention to establish himself there at least for some years. Your Philanthropy alone secures that Patronage to him provided his Character puts him upon the Level of a common Claim; But, Sir, I introduce him to you as a young Man of uncommon Sobriety, and yet such as one would naturally expect, if Virtue was hereditable, in a Son of Judge Gibbs, and the Grandson of that good Secretary Willard known by you formerly in Boston. You know Sir the Nobility of New England men non Atavis editi Regibus, sed piis nati parentibus. This young Gentleman can in that Way make the first Boasts.

I am with much Respect Sir Your most humble Servant
James Lovell
Honble. Doctor Franklin
 
Addressed: Honorable / Doctor Franklin / minister plenipotentiary / &c / France / favd by Mr. Gibbs
